       Case 19-00003-SMT           Doc 29     Filed 01/28/19 Entered 01/28/19 09:30:59                 Desc Def
                                              Ltr Intake Page 1 of 2
DEFLTRIN (03/03)




                                             United States Bankruptcy Court for
                                                 the District of Columbia
                                          E. Barrett Prettyman U. S. Courthouse
                                            333 Constitution Ave, NW #1225
                                                 Washington, DC 20001
                                                      (202) 354−3280
                                                  www.dcb.uscourts.gov

In Re                                                                                     Case No. 19−00003−SMT
Mark Fam
Debtor                                                                                    Chapter 13

ISSUE TO:
Mark Fam
c/o International Regulatory Law Group
1629 K St, NW
Suite 300
Washington, DC 20006
                       NOTICE TO PARTY FILING DEFICIENT BANKRUPTCY CASE

     (NOTE TO FILER: This notice to be attached to any documents when submitting previously deficient items)

     ===============================================================================

WARNING − The deficient bankruptcy case filing described above will be dismissed unless you correct the
following deficiencies. You have until 2/4/2019 to file the corrections.

The Clerk has accepted the following pleading or document: (Docket Entry No.

28 − Employee Income Records Filed by Mark Fam . (Ragland, Vamira)

).

              Incomplete Petition − The petition did not include either the complete address of the debtor/co−debtor
              or the social security (if a business, the tax identification) number.
              Official Form − The voluntary petition and accompanying forms should comply with Official Form 1
              (approved by the Judicial Conference, effective 3/1/98).
              Signature − The debtor or attorney for the debtor did not sign the petition or the signature is not an
              original signature.
              Payment of Filing Fee − The proper payment for the filing fee was not received. Payments must be
              made by attorney check or money order (personal checks are not accepted) in the amount listed on the
              current fee schedule. The check or money order must be dated, signed and made out to Clerk, U.S.
              Bankruptcy Court.
              Chapter 11 Cases Only
              List of Creditors − The Voluntary Petition was not accompanied by a list containing the names and
              addresses of each creditor.
              Verification of Authority to File − A voluntary petition filed by a corporate debtor requires a corporate
              resolution authorizing such filing. A partnership requires a certificate to accompany the petition. See
              LBR 1002−1(a) and 1004−1.
              Balance Sheet − A debtor designated as a small business is required to file a Balance Sheet with the
              petition. See 11 USC § 1116.
              Statement of Operations − A debtor designated as a small business is required to file a Statement of
              Operations with the petition. See 11 USC § 1116.
     Case 19-00003-SMT           Doc 29      Filed 01/28/19 Entered 01/28/19 09:30:59               Desc Def
                                             Ltr Intake Page 2 of 2
             Cash Flow Statement − A debtor designated as a small business is required to file a Cash Flow
             Statement with the petition. See 11 USC § 1116.
             Federal Income Tax Return − A debtor designated as a small business is required to file a Federal
             Income Tax Return with the petition. See 11 USC § 1116.
             Other. The court's Local Form 9 was filed without an original signature. Please file a signed Local Form
             9 by date mentioned above.
Dated: 1/28/19                                           For the Court:
                                                         Angela D. Caesar
                                                         BY: vr
